Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Timothy Earl Johnson, Appellant                       Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42004-
No. 06-13-00129-CR         v.                         B). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment
of the court below. We affirm the judgment of the trial court.
       We note that the appellant, Timothy Earl Johnson, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 7, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk